BloodwortH, J.
1. When read in the light of the entire charge and considered in connection with the evidence, there was no error harmful to the defendant in the excerpts from the charge of which complaint is made.'
2. Where remarks are made in the hearing of the jurors by the judge during the trial of the case, which counsel insists were of such a character as to prejudice the minds of the jurors hearing them against the cause of their client, a motion should be made to have a mistrial declared, and upon the judge’s refusal to grant such a motion his ruling would be subject to review. Counsel, having failed to make such motion and having proceeded without objection with the trial, can not after verdict raise the question as to the prejudicial nature of the remarks complained of in the motion for a new trial. Rogers v. State, 18 Ga. App. 332 (90 S. E. 356); Perdue v. State, 135 Ga. 277 (69 S. E. 184); Stapleton v. State, 19 Ga. App. 36 (13) (90 S. E. 1029); Wilcox v. State, 19 Ga. App. 83 (4) (90 S. E. 1032).
3. There was evidence sufficient to. support the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.

Complaint; from Worth superior court — Judge Cox. December 9, 1916.
J. B. Williamson, J. II. Tipton, for plaintiffs in error.
Fulwood & Hargrett, contra.